Title: From John Adams to Francis Dana, 1 May 1783
From: Adams, John
To: Dana, Francis


Sir
Paris May 1. 1783

I have recd your Favour of the 16 of March, and in answer to it, I do assure you that I do not intend to decline taking a Seat in Congress, if any State in the Confederation shall think it worth while to offer me one. I am grown very ambitious of being a Limb of that Sovereign. I had rather be Master than Servant, upon the Same Principle that Men Swear at High Gate never to kiss the Maid, when they may kiss the Mistress.— I should be very happy to set along side of you upon one of those Seats, and rise up now and then and tell Stories of our Peregrinations, and of the Robbers We have met upon the high Way.— But you must not quit, till you have made your Treaty.
I beg you would consider what I write to you as hints, not as Advice,: the Reasons You give for not taking Some that I gave you are very conclusive and had not occured to me.— The first Vessells will I hope bring you Elucidations upon those Points.
My Son is arrived at the Hague, in good Health, but the Length of his Journey has given me much Uneasiness. Be so good as to let me know how much I am in your Debt on his Account. I am afraid he must have Spent a great deal of Money on the Road. He has not yet Sent me an Account.

Mr Hartley is to finish with Us, and We are making Preparations but cannot Say how much Time will be necessary. They talk of a Congress and Mediation and Mr Markoff is coming, but there is no need of either on our Affairs, yet We may be invited to join it, and who would not be ambitious of setting in such a Council of the Cælestials? or rather who would not be curious to “know by what Sort of Men this World is governed.!”
With great Esteem I have the Honour to be / &c
J. Adams

